Citation Nr: 1145861	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION


The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

Although in his August 2010 VA Form-9 the Veteran requested a videoconference hearing, in an April 12, 2011 letter, he indicated that he would be unable to attend the scheduled hearing.  He did not request that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  

The Board notes that in the July 2010 statement of the case, the RO reopened the claim for service connection for a back disability, and denied the service connection claim on the merits.  In this regard, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must first review the RO determination that new and material evidence has been submitted to reopen the previously denied claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed September 2003 rating decision denied service connection for a back disability. 

3.  The evidence received since the September 2003 rating decision, when considered by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied the claim for service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the September 2003 rating decision denying service connection for a back disability is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for a back disability.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

LAW AND ANALYSIS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection for a back disability was initially denied in a September 2003 rating decision.  The evidence of record at the time of the September 2003 rating decision included the service treatment records.  The enlistment examination report of medical history contains a notation that the Veteran had experienced recurrent back pain.  The service treatment records are otherwise negative for any complaints or findings of a back condition, as is the separation examination.  Also at the time of separation, the Veteran denied having then had or ever having had back problems. 

The post service medical evidence of record at the time of the September 2003 rating decision included VA treatment records which contain no reference to any back complaints or findings.  In the Veterans March 2003 claim form, he indicated that the only treatment for his "back pain" was during service.  The claim was denied because there was no evidence of a back disability in service or a current back disability related to service.  The Veteran did not appeal the September 2003 rating decision; therefore, it became final.  38 C.F.R. § 20.1103.

The subsequently received evidence includes a July 2009 letter from Dr. S., which notes that the Veteran had been a patient for more than a year due to unremitting low back pain.  It was noted that the Veteran was injured while on active duty breaking down tires.  The Veteran was seen in the infirmary and was diagnosed with lumbar spine strain.  This occurred in 1967.  Since then, the Veteran has had reoccurring back pain which has worsened over the years.  An MRI of the lumbar spine reveals marked degenerative lumbar spine disease with disc involvement and mild to moderate impingement leading to a radicular component.  Dr. S. opined that it is more likely than not that the Veteran's present diagnosis is directly related to his original injury in service in January 1967.

The subsequently received evidence also includes a letter from the Veteran's wife, which indicates that she was married to the Veteran when he was on active service.  She stated that while on assignment in transportation at the barracks in Mannheim, the Veteran hurt his back breaking down truck tires.  He went to the infirmary and was treated for lower back pain.  He has continued to have problems with his lower back from that point on.  He never went to see a VA physician or seek VA compensation benefits for the problems with his back, however.

The Board finds that the abovementioned newly submitted evidence is new in that it was not previously of record.  It is also material in that it relates to important facts missing at the time of the last final prior denial in September 2003.  In this regard, the Veteran's wife's letter speaks to the occurrence of the in-service injury and the letter from Dr. S. speaks to the etiological relationship between the Veteran's current back disability and his military service.  As such, the evidence is new and material, and reopening of the claim is in order.  


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a back disability is reopened; the appeal is granted to this extent.


REMAND

Reason for Remand:  To obtain a VA examination with opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran contends that he currently suffers from a back disability which is the result of an in-service injury in 1967 while breaking down tires.  He argues that he went to the infirmary and was treated for lumbar strain.  A review of the service treatment records shows no documentation of any complaints or findings of a back injury in 1967 or at any time during service.  The service treatment records, however, reflect that at service entrance, the Veteran complained of recurrent back pain.  Spine examination at induction in December 1965 was normal.  Additionally, the Veteran's separation examination noted normal spine examination.  He denied recurrent back pain at separation.  

The post service medical evidence first documents back complaints in 2007, with no references to military service.  However, a September 2009 letter from the Veteran's wife indicates that she recalled her husband hurting his back in service and that he has had back problems ever since, and a July 2009 letter from a private physician, Dr. S. indicates that the Veteran's current back disability is etiologically related to the injury in service.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the service treatment records fail to corroborate the Veteran's account of having hurt his back in 1967 breaking down tires, the Veteran's wife has confirmed the injury.  Additionally, the Veteran and his wife have alleged continuity of back symptomatology since service.  Moreover, a private physician has provided a positive medical opinion in favor of the claim.  (However, Dr. S. did not provide any rationale for the opinion, and Dr. S. did not review any of the Veteran's medical records, to include the service treatment records, in making his opinion.)  The Veteran has never undergone a VA medical examination in order to determine the nature and etiology of his current back disability.  As such, a remand is required in order to obtain such an opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records dating from March 2010 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of the currently diagnosed back disability.

The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all service treatment records, VA treatment records, private treatment records, as well as all lay evidence.

The examiner should first indicate the likelihood that the Veteran had a back disability which preexisted active service.

If the examiner finds that the Veteran did not have a back disability that preexisted service, the examiner should provide an opinion as to whether it is at least as likely as not that the current back disability had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service, namely the undocumented 1967 in-service back injury. 

In the alternative, if a back disability is found to have pre-existed service, the examiner should provide an opinion as to whether the preexisting back disability worsened in severity during service and whether the increase in severity is consistent with a natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


